LIPSKY                                                                   Christopher H. Lowe - Partner
AN     EMPLOYMENT              LAW     FIRM
                                                                     420 Lexington Avenue, Suite 1830
                                                                     New York, New York 10170-1830
                                                                                  Main: 212.392.4772
                                                                                 Direct: 212.764. 7171
                                                                                    Fax: 212.444.1030
                                                                                chris@lipskylowe.com

                                                                                     www.lipskylowe.com

                                                  December 5, 2019

VIA ECF
The Honorable Ronnie Abrams, U.S.D.J.
                                                                            USDC-SDNY
United States District Court                                                DOCUMENT
Southern District of New York                                               ELECTRO~ICALLY FILED
Thurgood Marshall US Courthouse
                                                                            DOC #: _ _ _--=-~-r--.~-
40 Foley Square
New York, New York 10007                                                     D \TE Fl LE D:__;,/_l-+-/_S
                                                                                                             t
                                                                                                                 ~fr_j_
                                                                          '.:--·-   -------
            Re:     Fischler v. 196 Orchard Development, LLC
                    Case No. 1: l 9-cv-03833-RA

Dear Judge Abrams:

    We represent Plaintiff Brian Fischler in the above-referenced website accessibility action,
and we write to advise the Court that the parties anticipate filing a stipulation of dismissal
with prejudice within the next 30 days. Accordingly, we respectfully request an adjournment
sine die of all case deadlines including the parties' initial pretrial conference, currently
scheduled for December 13, 2019 at I 0:30a.m.n (Dkt. 19.)

     Defendant consents to this request.

     We thank the Court for its time and attention to this matter.



                                                 Respectfully submitted,
                                                 LIPSKY LOWE LLP


                                             s/ Christopher H. Lowe
                                                 Christopher H. Lowe
                                       Application granted. The initial pretrial conference is
                                       adjourned sine die. No later than January 6, 2020, the parties
                                       shall file a stipulation of dismissal or a letter updating the
     CC: Defendant's Counsel (via ECF) Court on the status of the case.'
                                                                 i       -

                                           SO ORDERED.               I      Li                             ----------
                                                                     !                        -------··.
                                                                     l
                                                                  r~7 i
                                                               Ro~nie Abrams, U.S.D.J.
                                                               December 5, 2019
